RICHARD S. SCHURIN                                                                595 STEWART AVENUE
STEVEN STERN                                                                      SUITE 510
EVGENY KRASNOV                                                                    GARDEN CITY, NY 11530
BENJAMIN LITTLE                                                                   TEL. (516) 248-0300
PENINA GREEN                                                                      FAX (516) 283-0277
MEGAN ABNER                                                                       WWW.STERNSCHURIN.COM




                                          December 12, 2019

VIA ECF

The Honorable Brian M. Cogan
United States District Court Judge
Eastern District of New York
Brooklyn Courthouse
225 Cadman Plaza East
Brooklyn, NY 11201


                     Re:   DJ Direct, Inc. v. Rubie’s Costume Company, Inc.
                           Civil Action No.: 18-cv-7445

Dear Judge Cogan:

         This firm represents plaintiff, DJ Direct, Inc., in connection with the above-referenced
litigation (“Action”). We submit this letter jointly with counsel for defendant Rubie’s Costume
Company, Inc., Kevin Schlosser, Esq., and with counsel for counterclaim defendant Yoel
Friedman, Avrom R. Vann, Esq., to report that the parties have reached a global settlement of all
claims, counterclaims and cross-claims, pending the clearance of funds which have recently been
deposited into Mr. Schlosser’s firm’s escrow account. Once Mr. Schlosser advises that the funds
have cleared, the parties will execute and present a Stipulation of Dismissal With Prejudice to the
Court for dismissal of this Action with prejudice.

        In view of the settlement, counsel believes that the Joint Pretrial Order and Pretrial
Conference scheduled for January 10, 2020 will not be necessary and requests that the Court
cancel the conference.

                                                      Very truly yours,

                                                      STERN & SCHURIN LLP


                                                      Steven Stern
